EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment, presented in a telephone interview on August 23, 2022, was given by Claire E. Green in a subsequent telephone call on the same day.

The claims of the application have been amended as follows: 

1.	(Currently Amended) An article of footwear comprising: 
a sole structure; and 
an upper coupled to the sole structure, wherein the upper comprises: 
a toe portion, a side portion, and a heel portion; 
a base layer having a peripheral portion; and 
a plurality of support members that are interwoven, each of the plurality of support members comprising end portions and an intermediate portion extending between the end portions, 
wherein each of the end portions of the plurality of support members are coupled to the peripheral portion of the base layer, 
wherein each of the intermediate portions of the plurality of support members intersect with one or more other ones of the plurality of support members and is independently movable between a relaxed, first state and a second state relative to the one or more other ones of the plurality of support members, 
wherein the intermediate portions of a first grouping of support members of the plurality of support members are in the second state, are oriented in a first axial direction, and comprise a first tension when the base layer is stretched from a[[n]] relaxed, initial state to a first stretched state,
wherein the intermediate portions of a second grouping of support members of the plurality of support members are in the first state, are oriented in a second axial direction, and comprise a second tension when the base layer is stretched from the initial state to the first stretched state, wherein the second tension of the second grouping of support members is less than the first tension of the first grouping of support members, wherein the first axial direction and the second axial direction intersect with each other, 
wherein a first point of the intermediate portion of each of the second grouping of support members intersects with the intermediate portion of one or more of the first grouping of support members when the base layer is in the initial state, and wherein a second point of the intermediate portion of each of the second grouping of support members intersects with the intermediate portion of the one or more of the first grouping of support members when the base layer is in the first stretched state, 
wherein support members of the first grouping of support members are non-uniformly spaced apart in the second axial direction, and wherein support members of the second grouping of support members are non-uniformly spaced apart in the first axial direction, 
wherein the base layer and the plurality of support members are disposed on the side portion, wherein the side portion includes a first region disposed towards the heel portion, a second region disposed towards the toe portion, and a third region disposed between the first and second regions, 
wherein a greater number of support members of the first grouping of support members are disposed in the first region than in the third region, and 
wherein a greater number of support members of the second grouping of support members are disposed in the second region than in the third region.

13.	(Currently Amended) An article of footwear comprising: 
a sole structure; and 
an upper coupled to the sole structure, wherein the upper comprises: 
a toe portion, a heel portion, and a side portion; 
a base layer, wherein the base layer is elastically deformable from a relaxed, first state to a second state when a first force is applied to the base layer; and 
a plurality of support members that are interwoven comprising fixed portions coupled to the base layer and floating portions movable relative to the base layer, wherein the plurality of support members are independently movable relative to one or more other ones of the plurality of support members and configured to limit elastic deformation of the base layer, wherein the plurality of support members comprise a first grouping of support members oriented in a first axial direction and including a first support member and a second grouping of support members oriented in a second axial direction and including a second support member, wherein the first axial direction and the second axial direction intersect, wherein a floating portion of the first support member intersects with a floating portion of the second support member, 
wherein the first support member has a first tension when the base layer is in the first state and a second tension when the base layer is in the second state, wherein the second tension is greater than the first tension, 
wherein the second support member has a third tension when the base layer is in the second state, and wherein the third tension is less than the second tension, 
wherein the base layer and the plurality of support members are disposed on the side portion, wherein the side portion includes a first region disposed towards the heel portion, a second region disposed towards the toe portion, and a third region disposed between the first and second regions, 
wherein support members of the first grouping of support members disposed in the first region are non-uniformly spaced apart in the second axial direction, wherein a greater number of support members of the first grouping of support members are disposed in the first region than in the third region, 
wherein support members of the second grouping of support members disposed in the second region are non-uniformly spaced apart in the first axial direction, and wherein a greater number of support members of the second grouping of support members are disposed in the second region than in the third region.

21.	(Currently Amended) An article of footwear comprising: 
a sole structure; 
a base layer coupled to the sole structure, wherein the base layer is elastically deformable from a relaxed, first state to a second state when one or more forces are applied to the base layer, wherein the base layer includes a toe portion, a side portion, and a heel portion; 
a first plurality of support member members oriented in a first axial direction coupled to the base layer and including a first support member, wherein when the base layer is in the second state, the first support member comprises a first tension; and 
a second plurality of support member members oriented in a second axial direction coupled to the base layer and including a second support member, wherein when the base layer is in the second state, the second support member comprises a second tension, and wherein the second tension is less than the first tension, 
wherein the first axial direction and the second axial direction intersect, 
wherein the first support member intersects a first portion of the second support member when the base layer is in the first state, 
wherein the first support member intersects a second portion of the second support member when the base layer is in the second state,
wherein the side portion of the base layer includes a first region disposed towards the heel portion, a second region disposed towards the toe portion, and a third region disposed between the first region and the second region, 
wherein support members of the first plurality of support members are non-uniformly spaced apart in the second axial direction, wherein a greater number of support members of the first plurality of support members are disposed in the first region than in the third region, 
wherein support members of the second plurality of support members are non-uniformly spaced apart in the first axial direction, and wherein a greater number of support members of the second plurality of support members are disposed in the second region than in the third region.

Claims 1-14, 19-21, and 23 are allowable over the prior art of record

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amis (US 2018/0263338) teaches the sole structure and upper, the upper comprising a plurality of support members having first and second groupings that are oriented in first and second axial directions, respectively.  The support members of Amis are capable of stretching under a tension force as required by the claims, wherein the first and second groupings of support members intersect with each other at different points when stretched when compared to an initial or relaxed state.  Jamison (US 2014/0377488) teaches multi-axial filaments, i.e., support members, that are interwoven.  However, neither Amis nor Jamison teach non-uniform spacing of the second grouping of support members in the first axial direction and non-uniform spacing of the first grouping of support members in a second axial direction.  The closest prior art, Corcoran-Tadd (US 2019/0307208) discloses non-uniform spacing between support members; however, the non-uniformly spaced support members fan out from anchor points along different axial directions instead of in the same axial direction as required by the claim.  Accordingly claims 1-14, 19-21, and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732